Citation Nr: 1515792	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for benign paroxysmal positional vertigo.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to April 1988 and from October 1988 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to his above-captioned claims, the Veteran was provided a VA examination in April 2013.  The examiner rendered diagnoses of Meniere's disease and benign paroxysmal positional vertigo.  With respect to whether either or both of these disabilities is/are etiologically related to his active duty, the examiner opined that the Veteran's claimed disabilities were "less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury, event, or illness."  In support of this opinion, the examiner provided the following rationale:

Review of med[ical] ser[vice] record shows no documented evidence of dizziness or vertigo.  [M]ultiple mil[iatry] exam[inations] negative for dizziness.  Was eval[uated] briefly for decreased hearing in right ear but exam[ination] was incomplete.  No complaints of diz[z]iness or hearing problem on separation exam[ination] [in] 1990.  There is no documented evidence of vertigo or hearing disturbance in ser[vice] med[ical] record.

The Veteran's service treatment records clearly demonstrate that he received sutures in September 1982 for a laceration to his right ear caused when he struck it against a bunk.   In July 1983, the Veteran complained of right ear hearing loss and, according to an October 1988 report of medical history, the Veteran endorsed "sea sickness."  In his June 2013 substantive appeal, the Veteran stated that he experienced "fullness" in his right ear after the September 1982 injury, as well as episodic dizziness.  In his substantive appeal, the Veteran also asserted that he experienced ringing in his ears in 1983, which he asserted is an aspect of Meniere's disease.  Although these symptoms were not all documented in the Veteran's service treatment records, the April 2013 VA examiner did not discuss the Veteran's assertions as to the in-service, lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Further, despite stating that the Veteran complained of and sought treatment for right ear hearing loss during his active duty, the examiner then states the Veteran's service treatment records do not document complaints of "hearing disturbance."  These two statements are irreconcilable.   Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete factual premise are not probative).  Moreover, the examiner did not address the significance, if any, of Veteran's October 1988 report of sea sickness, which the Veteran claims is evidence of some form of right ear disability.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  For these reasons, the Board finds that the April 2013 VA examination is not adequate for the purpose of adjudicating the Veteran's claims and, thus, a remand in order to obtain a supplemental opinion is required.

Accordingly, the case is remanded for the following action:

1.  The AOJ must forward the Veteran's claims file to the April 2013 VA examiner in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must address the following:

First, the examiner must provide a diagnosis for all present right ear disabilities, including, if appropriate, Meniere's disease, benign paroxysmal positional vertigo, and/or any residuals of the right ear laceration. 

Second, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right ear disability, including, but not limited to, Meniere's disease and benign paroxysmal positional vertigo, is related to the Veteran's active duty.  In so doing, the examiner must specifically consider and discuss the Veteran's service treatment records, including, the Veteran's July 1983 report of right ear hearing loss and his October 1988 report of "sea sickness."  Further, the examiner must consider and specifically discuss the Veteran's report of in-service symptoms, including tinnitus and episodic dizziness.

A complete rationale for all opinions must be provided.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Review the development and ensure that it is complete and complies with the instructions.  If any action is incomplete, corrective action must be undertaken.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim on appeal, taking into consideration all of the relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

